DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1, 9-13 and 18 is/are rejected under 35 U.S.C. 102(2) as being anticipated by Park et al (US 2021/0327368).
	As to claim 1, Park teaches a display driver comprising: 
a controller which provides a clock signal swinging between a high level and a low level during a refresh frame in which a data voltage is written in a pixel ([0044] the driving controller 150 may provide a gate clock signal that swings between a high level and a low level to the gate driver 120 during a writing frame for writing data to the pixel PX), and provides a clock signal having a direct current voltage during a hold frame in which the data voltage written in the pixel is maintained ([0044] provide a gate clock signal having a direct current (“DC”) voltage to the gate driver 120 during a holding frame for holding the data written in the pixel PX ); 
a data driver which supplies the data voltage to the pixel during the refresh frame in accordance with a data control signal of the controller ([0050] the data driver 130  may generate a data voltage Vd based on the second control signal CTL2, … supplied from the driving controller 150…The data driver 130 may output the data voltage Vd to the data line DL); and 
a power supplier which supplies a parking voltage to the pixel during the hold frame ([0085] the driving controller 150 of the display device 100 may provide … the sustaining voltage Vsus to the pixel PX′ during the holding frame HOLDING FRAME. For example, the driving controller 150 may include a voltage generator configured to generate… the sustaining voltage Vsus).

As to claim 9, Park teaches a display device comprising: 
a display panel which comprises an electroluminescent device and a pixel circuit connected to the electroluminescent device ([0053] the display panel 110 may include a plurality of pixels PX, and each of the pixels PX may include an organic light emitting diode OLED, fig. 2); 
a gate driver which provides a gate signal to the display panel ([0049] the gate driver 120 may output the gate signals GWP, GWN, GI, and GB to the gate lines); 
a data driver which supplies a data voltage to the display panel during a refresh frame ([0050] the data driver 130 may output the data voltage Vd to the data line DL); 
a controller which provides the gate driver with a clock signal swinging between a high level and a low level during the refresh frame in which the data voltage is supplied to the display panel ([0044] the driving controller 150 may provide a gate clock signal that swings between a high level and a low level to the gate driver 120 during a writing frame for writing data to the pixel PX), and provides the gate driver with a clock signal having a direct current voltage during a hold frame in which the data voltage written in the pixel circuit is maintained ([0044] provide a gate clock signal having a direct current (“DC”) voltage to the gate driver 120 during a holding frame for holding the data written in the pixel PX); and
 a power supplier which supplies a parking voltage to the pixel circuit during the hold frame ([0085] the driving controller 150 of the display device 100 may provide … the sustaining voltage Vsus to the pixel PX′ during the holding frame HOLDING FRAME. For example, the driving controller 150 may include a voltage generator configured to generate … the sustaining voltage Vsus).

As to claim 10, Park teaches the display device, wherein the pixel circuit comprises:
 a driving transistor which has a first electrode, a second electrode, and a gate electrode (first switching element T1, FIG. 6, [0058]), and supplies a driving current to the electroluminescent device ([0071] The first switching element T1 may generate a driving current for the organic light emitting diode OLED based on the data voltage Vd. The driving current may be supplied to the anode electrode of the organic light emitting diode OLED); and 
a data supply transistor configured to connect a data line to which the data voltage or the parking voltage is applied and the first electrode or the second electrode of the driving transistor, in accordance with a scan signal supplied from the controller ([0059] The second switching element T2 may include a gate electrode to which the first data write gate signal GWP is applied, a first electrode to which the data voltage Vd is applied, and a second electrode connected to the second node N2. [0087] the sustaining voltage Vsus may be supplied to the first electrode of the second switching element T2 through the eighth switching element T8).

As to claim 11, Park teaches the display device, wherein the controller supplies the scan signal such that the data supply transistor performs an off-operation during the hold frame (fig. 4 illustrates that during the holding frames, scan signal GWP is high to turn off transistor T2).

As to claim 12, Park teaches the display device, further comprising a switching element (SW) which is configured to connect the power supplier and the data line in accordance with a parking voltage enable signal (Vpark_EN) of the controller ([0084] The eighth switching element T8 may include a gate electrode to which a sustaining voltage enable signal Vsus_en is applied, a first electrode to which a sustaining voltage Vsus is applied, and a second electrode connected to the first electrode of the second switching element T2).

As to claim 13, Park teaches the display device, wherein the controller outputs the parking voltage enable signal (Vpark_EN) such that the switching element (SW) performs an on-operation during the hold frame ([0087] the driving controller 150 may further provide the sustaining voltage enable signal Vsus_en to the pixel PX′…the sustaining voltage enable signal Vsus_en may be activated during the holding frame HOLDING FRAME and supplied to the gate electrode of the eighth switching element T8).

As to claim 18, Park teaches the display device, wherein the pixel circuit further comprises a compensation transistor which is configured to connect the first electrode or the second electrode and the gate electrode of the driving transistor ([0060] The third switching element T3 may include a gate electrode to which the second data write gate signal GWN is applied, a first electrode connected to the first node N1, and a second electrode connected to the third node N3, [0067]  During the second period P2, … the third switching element T3 may be turned on in response to … the second data write gate signal GWN, so that a threshold voltage of the first switching element T1 may be compensated).
Allowable Subject Matter
Claims 2-8, 14-17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628                 

/NITIN PATEL/               Supervisory Patent Examiner, Art Unit 2628